On Return to Remand

McMILLAN, Judge.
We remanded this cause for the trial court to enter specific findings of fact with regard to each of the appellant’s Rule 32, Ala.R.Cr. P., claims of ineffective assistance of counsel. The trial court has now filed its return and, in an eight-page order, has sufficiently addressed all of the appellant’s claims. In essence, the trial court found that the appellant’s attorney had sufficiently investigated the ease; that he had consulted with the appellant; and that he had made every attempt to suppress the appellant’s incriminating statements, including having a mental evaluation of the appellant performed. The court also found that the attorney had expressed no concerns regarding pretrial publicity, alleged perjured testimony, or alleged prosecutorial misconduct and that he had sufficiently attempted to locate defense witnesses and had made appropriate strategic decisions with regard to the testimony of those witnesses. In addition, the court found that the attorney had properly handled sentencing issues and the appellant’s direct appeal. Finally, having observed the appellant on numerous occasions, the court was of the opinion that the problems associated with his defense were directly attributable to his own conduct and statements, as well as to his refusal to cooperate with his counsel.
The findings of the trial court are supported by the record on appeal, as is its determination that the ineffective assistance claim is without merit and that the remaining claims are precluded. Therefore, the trial court’s denial of the appellant’s Rule 32, Ala. R.Cr.P., petition is due to be, and it is hereby, affirmed.
AFFIRMED.
All judges concur.